Appeal by permission of a Justice of the Supreme Court, Erie County (Joseph G. Makowski, J.), from an order of that court, entered November 13, 2006. The order, among other things, denied *1288petitioners’ motion for a preliminary injunction enjoining respondents from approving or acting upon a proposed agreement for the sale of the Fulton Street right-of-way to the Seneca Nation of Indians, Seneca Gaming Corporation and Seneca Erie Gaming Corporation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, J.P, Martoche, Lunn, Peradotto and Green, JJ.